Title: 1777. Sept. 16. Tuesday.
From: Adams, John
To: 


       No Newspaper this Morning. Mr. Dunlap has moved or packed up his Types. A Note from G. Dickinson that the Enemy in N. Jersey are 4000 strong. How is about 15 miles from Us, the other Way. The City seems to be asleep, or dead, and the whole State scarce alive. Maryland and Delaware the same.
       The Prospect is chilling, on every Side. Gloomy, dark, melancholly, and dispiriting. When and where will the light spring up?
       Shall We have good News from Europe? Shall We hear of a Blow struck by Gates? Is there a Possibility that Washington should beat How? Is there a Prospect that McDougal and Dickinson should destroy the Detachment in the Jersies?
       From whence is our Deliverance to come? Or is it not to come? Is Philadelphia to be lost? If lost, is the Cause lost? No—the Cause is not lost—but it may be hurt.
       I seldom regard Reports, but it is said that How has marked his Course, from Elke, with Depredation. His Troops have plunderd Henroosts, dairy Rooms, the furniture of Houses and all the Cattle of the Country. The Inhabitants, most of whom are Quakers, are angry and disappointed, because they were promised the Security of their Property.
       It is reported too that Mr. How lost great Numbers in the Battle of the Brandywine.
      